Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 15-28 have been examined and claims 1-14 have been canceled.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-16, 19-23,27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2003/0146827).
As per claim 15, Koike shows a motor vehicle (22), comprising: 
a projection device (24; beam radiator) to project a light distribution for driver information (visible light pattern) in the longitudinal direction of the motor vehicle onto the ground in front of the motor vehicle (Fig. 1-2; Para. 34-47), wherein 
the light function of the projected light distribution differs from a low-beam light and a high-beam light (since the beam radiator is a separate component and configured to operate with the beam ECU 32, therefore it would have been obvious at the time the invention was made such beam radiator and the associated light function differs from a low-beam light and a high-beam light as shown in Fig. 2 wherein the beam radiator component is separated from the head lamp),
during operation of the projection device within a predetermined interval (predetermined interval of the speed would have been obviously shown by the speed from “0” km/h or mph (idle state) to a speed of vehicle moving including accelerating and decelerating. It would be an implementation of choosing from a finite number of identified, predictable solutions.) of the vehicle speed in the forward direction of the motor vehicle, an increase of the extent of the light distribution occurs in the longitudinal direction of the motor vehicle with increasing vehicle speed (Para. 53-54), and 
the extent of the light distribution at each vehicle speed is greater than or equal to the extent of the light distribution at lower vehicle speeds (Para. 53-54; Fig. 4-5). 
  As per claim 16, Koike shows the extent of the light distribution in the longitudinal direction of the motor vehicle increases continuously, linearly, quadratically, exponentially, and/or in the form of stages, with increasing vehicle speed (Para. 53-54; Fig. 4-5).

As per claim 20, Koike shows the light distribution is exclusively in a region in front of the motor vehicle that is delimited by the vehicle width in the transverse direction of the motor vehicle, and the light distribution adjoins the edge of this region at least in sections (Fig. 2-7; Para. 34-47).
As per claim 21, Koike shows the light distribution comprises one or more essentially linear bars, which extend in the longitudinal direction of the motor vehicle (Fig. 2-7; Para. 34-47).
As per claim 22, Koike shows one bar of the one or more essentially linear bars in the transverse direction of the motor vehicle has a position that corresponds to the position of the left edge of the motor vehicle in the transverse direction, Page 4 of 8Application No. To be determined Attorney Docket No. 080437.PE022US another bar of the one or more essentially linear bars has a position that corresponds to the position of the right edge of the motor vehicle in the transverse direction, and the one bar and the other bar are narrower than the tire width of the motor vehicle (Fig. 2-7; Para. 34-47).
As per claim 23, Koike shows the end of the light distribution that is located adjacent to the motor vehicle in the longitudinal direction of the motor vehicle is not visible from the driver position in the motor vehicle (Fig. 2-7; Para. 34-47).
As per claim 27, Koike shows the projection device comprises at least one of a digital mirror device (DMD), a laser scanner, or an LCD projector (Para. 35-40,69; Fig. 1,9-10).
As per claim 27, Koike shows the projection device is configured to change the light distribution when a risk of collision with an object is detected by a surroundings sensor system of the motor .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2003/0146827) in view of Liu (US 5,568,137). 
As per claim 17, the invention of Koike meets the limitation of claim, but does not explicitly mention the predetermined interval of the vehicle speed: begins at a speed value between 50 km/h to 80 km/h, and/or ends at a speed value between 100 km/h and 150 km/h.  
In the analogous art of light generation system for vehicle, Liu shows the light distribution is remained generating and operating above 30 mph (col. 6, lines 1-2) which is similar to 48.5 km/h and is relatively close to 50 km/h.  In other words, a predetermined interval of the vehicle speed would be beginning at a speed value approximate to 50km/h.   It would be an implementation of choosing from a finite number of identified, predictable solutions to modify the 48.5 km/h to be 50km/h.
Therefore, it would have been obvious at the time the invention was made to include the predetermined value of the begins of interval as suggest by Liu to the system of Koike because it would provide a speed limit to enhance operation of the projection device, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2003/0146827) in view of Sisti (US 6,709,141). 
As per claim 18, the invention of Koike meets the limitation of claim, but does not explicitly mention the shortest extent of the light distribution in the longitudinal direction of the 
In the analogous art of light generation system for vehicle, Sisti shows the shortest extent of the light distribution in the longitudinal direction of the motor vehicle is between 10 m and 15 m, and/or the longest extent of the light distribution in the longitudinal direction of the motor vehicle is between 40 m and 50 m (col. 1, lines 65-67; 50 to 100 feet in front of the vehicle which is approximate to 15 m to 30 m and meet the range between 10m and 15m).  
Therefore, it would have been obvious at the time the invention was made to include the extent value of light distribution as suggest by Sisti to the system of Koike because it would provide a light distribution limit to enhance operation of the projection device, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2003/0146827) in view of Erdl (US 2019/0285239). 
As per claim 24, the invention of Koike meets the limitation of claim, but does not explicitly mention the light distribution has a brightness such that the light distribution is visible even with switched-on low-beam light of the motor vehicle.  
In the analogous art of light generation system for vehicle, Erdl shows the light distribution has a brightness such that the light distribution is visible even with switched-on low-beam light of the motor vehicle (Para. 37 and 41).
Therefore, it would have been obvious at the time the invention was made to include the brightness of the light distribution as suggest by Erdl to the system of Koike because it would 
As per claim 26, the invention of Koike meets the limitation of claim, but does not explicitly mention the projection device is configured to project white light onto the ground.  
In the analogous art of light generation system for vehicle, Erdl shows the projection device is configured to project white light onto the ground (Para. 18,25,37).
Therefore, it would have been obvious at the time the invention was made to include the white light as suggest by Erdl to the system of Koike because the white color would increase the visibility in a certain environment, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2003/0146827) in view of Kunii et al. (US 2018/0118095). 
As per claim 25, the invention of Koike meets the limitation of claim, but does not explicitly mention the end of the light distribution that is located adjacent to the motor vehicle in the longitudinal direction of the motor vehicle has a distance from the front end of the motor vehicle that is between 3 m and 10 m or between 5 m and 8 m.  
In the analogous art of light generation system for vehicle, Erdl shows the end of the light distribution that is located adjacent to the motor vehicle in the longitudinal direction of the motor vehicle has a distance from the front end of the motor vehicle that is between 3 m and 10 m or between 5 m and 8 m (Para. 110; 0-40m which meet the range between 3 m and 10 m or between 5 m and 8 m).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689